DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/24/22 have been fully considered but they are not persuasive. Applicant argues that Delgado does not disclose implantation of a prosthetic valve, but a device to repair a valve. Please note the Examiner is entitled to give terms in a claim its plain meaning as interpreted by one of ordinary skill in the art. It is noted that the specification must clearly set forth the definition explicitly and with reasonable clarity, deliberateness, and precision. Exemplification is not an explicit definition. Even explicit definitions can be subject to varying interpretations. See Teleflex, Inc. v. Ficosa North America Corp., 63 USPQ2d 1374, 1381 (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 60 USPQ2d 1851,1854 (Fed. Cir. 2001) and MPEP 2111.01. In this instance, Delgado clearly discloses a valve is repaired but also discloses a prosthetic devices is implanted to repair the valve. Therefore it can be understood then by one of ordinary skill in the art that the apparatus of Delgado can be considered a prosthetic valve since it repairs the valve.  The current application does not define any special requirements of what must be present to define a prosthetic valve nor what cannot be considered a prosthetic valve. As a result it is a fair and proper reading of the prior art in giving the broadest reasonable interpretation that Delgado discloses the method as claimed as it is has the structure as claimed, thus it meets the scope of the claim. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4,8,10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Delgado et al. (10842627), please note the provisional application claimed for priority antedates Applicant’s priority. Delgado et al. disclose a method of implanting an expandable prosthetic valve within a native mitral valve between a heart atrium and a heart ventricle, see for example Fig. 17. Fig. 15 shows the prosthetic valve constrained from expansion in a radially-contracted configuration during delivery and including an annular valve body (end piece or distal element), a plurality of ventricular anchors (lower paddles), and a plurality of atrial anchors (upper clamps), the plurality of atrial anchors and the plurality of ventricular anchors being connected to and extending from the annular valve body, the method comprising: Fig. 16 shows how the delivery system releases the plurality of ventricular anchors from the radially-contracted configuration such that terminal ends of the ventricular anchors deflect radially outward partially, relative to the annular valve body, while the ventricular anchors are situated within the atrium: releasing the plurality of atrial anchors from the radially-contracted configuration while the atrial anchors are situated within the atrium:
Fig. 17 shows moving the released ventricular anchors through the mitral valve and into the ventricle; and after moving the released ventricular anchors from the atrium to the ventricle, Fig. 20 shows releasing the annular valve body while the released ventricular anchors are in the ventricle and the released atrial anchors are in the atrium, thereby anchoring the prosthetic valve within the mitral valve. Regarding claim 2, it can be seen (Fig. 18) the annular valve body is released within the ventricle. With respect to claims 3,4 the ventricular anchors are released prior to release of the atrial anchors, see Fig. 17 and moved into the ventricle prior to the release of the atrial anchors. Regarding claim 8, it can be seen (Fig. 17) the terminal ends of the atrial anchors deflect radially outward relative to the annular valve body when the atrial anchors are released. Regarding claim 10, Fig. 19 shows the release of the annular valve body causes the ventricular anchors and atrial anchors to clamp native valve tissue therebetween. With respect to claim 11, it can be seen (Figs. 15,19) wherein an axial distance between the released atrial anchors and the released ventricular anchors is reduced during release of the annular valve body. Regarding claim 12, it can be seen (Fig. 19) the ventricular anchors and the atrial anchors shift radially outward when the annular valve body is released. With respect to claims 13-15, Figs. 17,18 show how in the method prior to release of the annular valve body, moving the released ventricular anchors in an atrial direction such that the ventricular anchors engage tissue of the native mitral valve, along with the ventricular anchors pulling to some extent portions of the native mitral valve together via pulling on the leaflets. In addition, it can be seen going from Fig. 17 to 18 it can be seen that the movement of the ventricular anchors in the atrial direction occurs prior to release of the atrial anchors, which then are clamped down. 

Allowable Subject Matter
Claims 5,6,9,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-22 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799